Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 10, and 14 are currently rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims currently are drawn to a system defined merely by software or terms synonymous with software such as logic which is not a concrete thing, parts, or certain devices.  In this case, claim 1 recites a route information decision device that consists of a number of components: “a route search unit,” and “a partial route decision unit” which are merely software components.  Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101.
Claims 2-6, 10, and 14 are also rejected because they are also directed to non-statutory subject matter as claim 1.


Allowable Subject Matter
It is found that the US patent application publication No. US 2018/0023966 A1 (Iwai reference) is a prior art closest to the subject matter of the claimed invention.  Iwai is directed to a route searching device, comprising: a route setting unit which is configured to search for a route to a destination which avoids the autonomous driving unsuitable location Pn; and a location prediction unit that is configured to predict an autonomous driving unsuitable location on a running route, and if there exists an autonomous driving unsuitable location Pn on the running route, the location prediction unit determines time needed to perform a switching operation to manual driving and time needed for a driver to prepare for manual driving after switching to manual driving.  However, Iwai is not teaching or even suggesting the features of “deciding a permissible route part of the route for travel by an automatic driving vehicle for which an automatic driving control is performed and a non-permissible route part of the route for travel by a manual driving vehicle for which manual driving is performed, the permissible route part being contained in a permissible region where the automatic driving is permitted to be dispatched to the user, the non-permissible route part being contained in a non-permissible region where the automatic driving vehicle is not permitted to be dispatched to the user.”
The US patent No. US 10,324,463 B1 (Konrardy reference) discloses systems and methods for autonomous and semi-autonomous vehicle control.  Konrardy describes a computer system in which the one or more processors are connected to one or more geolocation components, a map database, and a program memory coupled to the one or more processors storing instructions executed by the one or more 
For at least the reasons set forth above, claims 7-9, 11-13, and 15-17 are currently set in a condition for allowance.
Response to Arguments
Applicant’s amendment and arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667